J-A18024-20

                                   2020 Pa. Super. 210

    JENNIFER CATANZARO                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    EILEEN V. PENNELL                          :   No. 1792 WDA 2019

              Appeal from the Order Entered November 25, 2019
      In the Court of Common Pleas of Allegheny County Civil Division at
                            No(s): GD-19-008564


BEFORE: BENDER, P.J.E., DUBOW, J., and NICHOLS, J.

OPINION BY DUBOW, J.:                                FILED SEPTEMBER 1, 2020

       Appellant, Jennifer       Catanzaro, appeals    from the   Order   entered

November 25, 2019, which sustained Preliminary Objections filed by Appellee,

Eileen V. Pennell, and dismissed Appellant’s Amended Complaint with

prejudice. After careful review, we affirm.

       In 1987, Helma V. Gouker permitted Appellant to place a trailer on Ms.

Gouker’s property (“Property”) in Clairton.1 Appellant has maintained a trailer

on the Property since that time, initially living in the trailer and later renting

it to others.

       In 1990, Ms. Gouker deeded the Property to Appellee and Emmett L.

Gouker, both her children, as joint tenants with right of survivorship, reserving



____________________________________________


1 In light of the procedural posture of this case, we derive this background
from the pleadings in Appellant’s Amended Complaint.
J-A18024-20



for herself a life estate.2 The deed was recorded; however, shortly thereafter,

Ms. Gouker sought return of the Property.        When Appellee declined, Ms.

Gouker commenced litigation, alleging that the Property transfer was

fraudulent and the result of undue influence. In 1992, Ms. Gouker secured a

default judgment but never executed on the judgment.         Ms. Gouker died

intestate in 2002. Emmett Gouker died in 2016.

       Based on these facts, Appellant asserts a possessory interest in the

Property and that Appellee is not the rightful owner of the Property.

       In June 2019, Appellant commenced litigation against Appellee in two

counts, seeking to quiet title (1) by enforcing the default judgment entered in

1992 and returning the Property to Ms. Gouker’s estate; and (2) by adverse

possession.      Appellee filed Preliminary Objections, asserting insufficient

specificity, legal insufficiency, lack of capacity to sue, and nonjoinder of a

necessary party. Upon review, the trial court directed Appellant to amend her

Complaint to join indispensable parties relevant to Count 1 and dismissed

Count 2 with prejudice.

       In October 2019, Appellant filed an Amended Complaint. Appellant did

not join additional parties, nor did she premise her prayer for relief on the

same legal theories as in her initial Complaint. In her sole count, Appellant

sought to quiet title by forcing Appellee to commence an action in ejectment.

____________________________________________


2Ms. Gouker was Appellant’s grandmother. However, neither Appellee nor
Emmett Gouker are parents to Appellant.


                                           -2-
J-A18024-20



In so doing, Appellant did not abandon or amend her averments describing

the 1992 default judgment, and it remains integral to her prayer for relief.

However, enforcing the default judgment was no longer the legal premise of

her claim; rather, Appellant relied on the default judgment as a factual

predicate for her assertion that Appellee has no viable ownership interest in

the Property.

      Appellee again filed Preliminary Objections, asserting Appellant’s failure

to conform to rule of court, insufficient specificity, legal insufficiency, lack of

capacity to sue, and nonjoinder of a necessary party. The trial court sustained

these Preliminary Objections and dismissed Appellant’s Amended Complaint

with prejudice.

      Appellant timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

Statement. The trial court issued a responsive Opinion.

      In this appeal, Appellant raises the following issues, rephrased for clarity

and reordered for ease of analysis:

      1. Whether the trial court erred in sustaining Appellee’s
         Preliminary Objections asserting legal insufficiency, as
         Appellant pleaded possession of the Property since 1987 as a
         “true owner” would, and “by reasonable inference” pleaded
         that Appellee was not in possession of the Property, thereby
         stating a claim pursuant to Pa.R.C.P. 1061(b)(1);

      2. Whether the trial court erred in sustaining Appellee’s
         Preliminary Objections asserting failure to conform to rule of
         court and nonjoinder of an indispensable party, as Appellant
         pleaded possession of the Property and requested that the
         court compel Appellee to commence an action in ejectment
         pursuant to Pa.R.C.P. 1061(b)(1), 1066(b)(1); and



                                       -3-
J-A18024-20


       3. Whether the trial court erred in sustaining Appellee’s
          Preliminary Objections asserting lack of capacity to sue under
          Pa.R.C.P. 1061(b)(1), as Appellant pleaded possession of the
          Property, undisputedly has an interest in the Property, and
          could lose that interest absent relief from the trial court.

See Appellant’s Br. at 3-4.3

       In her first issue, Appellant asserts that her Amended Complaint set

forth legally sufficient pleadings to sustain a claim to quiet title.           See

Appellant’s Br. at 13-17. In particular, Appellant references those pleadings

in which she averred that she has maintained possession of the Property since

1987 and that Appellee fraudulently claims title pursuant to the 1990 deed.

See Appellant’s Br. at 15-16. Thus, Appellant challenges the trial court’s

decision to sustain Appellee’s Preliminary Objections in the nature of a

demurrer.

       “Preliminary objections in the nature of a demurrer test the legal

sufficiency of the complaint.”      Liberty Mut. Ins. Co. v. Domtar Paper Co.,

77 A.3d 1282, 1285 (Pa. Super. 2013) (citation omitted). We review the trial

court’s decision for an error of law. Id.   As this presents a purely legal

question, the standard of our review is de novo. Bruno v. Erie Ins. Co., 106
A.3d 48, 56 (Pa. 2014).

       “Pennsylvania is a fact-pleading state[.]”         Foster v. UPMC S. Side

Hosp., 2 A.3d 655, 666 (Pa. Super. 2010) (citation omitted). To be legally
____________________________________________


3 Appellant’s presentation of the issues has somewhat hindered our review.
The headings to Appellant’s Argument do not correspond to the issues
preserved in her Statement of Questions involved. See Appellant’s Br. at 3-
4, 13, 17, 19. We, therefore, admonish Appellant to conform to our Rules of
Appellate Procedure in the future. Pa.R.A.P. 2101, 2116, 2119.

                                           -4-
J-A18024-20



sufficient, “a complaint must not only give the defendant notice of what the

plaintiff's claim is and the grounds upon which it rests, but the complaint must

also formulate the issues by summarizing those facts essential to support the

claim.” Feingold v. Hendrzak, 15 A.3d 937, 942 (Pa. Super. 2011) (citation

omitted).

      “Preliminary objections which seek the dismissal of a cause of action

should be sustained only in cases in which it is clear and free from doubt that

the pleader will be unable to prove facts legally sufficient to establish the right

to relief.” Id. at 941 (citation omitted).

      In reviewing the propriety of the court’s grant of preliminary objections

in the nature of a demurrer, we apply the same standard as the trial court,

which must resolve the objections “solely on the basis of the pleadings[.]”

Hill v. Ofalt, 85 A.3d 540, 547 (Pa. Super. 2014) (citation omitted). “All

material facts set forth in the pleading[s] and all inferences reasonably

deducible therefrom must be admitted as true.” Id. (citation omitted). “[N]o

. . . evidence outside the complaint may be adduced and the court may not

address the merits of matters represented in the complaint.” In re Adoption

of S.P.T., 783 A.2d 779, 782 (Pa. Super. 2001).

      In this case, Appellant asserts a claim to quiet title pursuant to

Pennsylvania Rule of Civil Procedure 1061(b)(1), whereby a successful plaintiff

in possession of property may “compel an adverse party to commence an

action of ejectment[.]”    Pa.R.C.P. 1061(b)(1).     To prevail, a plaintiff must

prove three elements: “that [she] is in possession [of the property], that the

                                       -5-
J-A18024-20



defendant is out of possession, and that there is a dispute [between the

parties] as to the title of land . . . in question.” Seven Springs Farm, Inc.

v. King, 344 A.2d 641, 644 (Pa. Super. 1975) (citation omitted).4               If

successful, the trial court may grant the plaintiff relief by ordering the

defendant to commence ejectment proceedings within thirty days or “be

forever barred from asserting any right, lien, title or interest in the land

inconsistent with the interest or claim of the plaintiff[.]” Pa.R.C.P. 1066(b)(1).

       Here, the trial court sustained Appellee’s demurrer based on the

following observation:

       [T]he record failed to show who is in actual possession of the
       Property. . . . Possession does not require occupancy. It does,
       however, require dominion over the Property. The only proffered
       evidence of control is that [Appellant] has maintained a trailer on
       the Property since 1987, initially living there and later renting it
       out to others.

Trial Ct. Op., 2/30/20, at 6-7.

       As noted above, the trial court need only consider whether Appellant

pleaded a possessory interest.           At the preliminary objection stage of the

litigation, the trial court must accept as true a plaintiff’s well-pleaded

averments. Thus, the trial court’s criticism that Appellant has proffered

insufficient “evidence” that she has exerted dominion over the Property is

premature and an erroneous basis upon which to ground a demurrer.

____________________________________________


4 The underlying merits of the parties’ competing claims to title are not
resolved in an action brought under this Rule but are deferred until the
ejectment proceedings. See id.


                                           -6-
J-A18024-20



       Following our de novo review of Appellant’s Amended Complaint, we

conclude that Appellant has sufficiently pleaded her continuous possession of

the Property for more than thirty years, first as a resident and later as a lessor.

See Amended Complaint, 10/4/19, ¶¶ 6-9, 36. Further, it is reasonable to

infer from these averments that Appellee is not in possession of the Property.

Thus, we conclude that Appellant sufficiently pleaded two of the three

requirements to state a quiet title claim pursuant to Rule 1061(b)(1).

       However, in addition to the two possessory elements of Appellant’s Rule

1061(b)(1) claim, she must also aver a dispute as to title, i.e., that she has

a competing ownership interest in the Property. She has not done so. Even

if we accept as true—as we must—her pleadings that Appellee’s ownership

interest is flawed, Appellant pleads no countervailing ownership interest of her

own.

       In her arguments to this Court, Appellant ignores her obligation to plead

a dispute as to title, asserting rather that she need only plead possession and

a claim of title by the adverse party.       See Appellant’s Br. at 12.    This is

incorrect. As set forth above, our courts have long recognized three elements

to the claim: a plaintiff in possession, a defendant out of possession, and

competing claims to title in the disputed real estate. See, e.g., Fearl v. City

of Johnstown, 65 A. 549, 551 (Pa. 1907) (deferring consideration of “merits

of the [parties’] respective titles”); Seven Springs Farm, Inc., 344 A.2d at

644 (noting plaintiff’s claim to title arose “by virtue of a conveyance of an




                                       -7-
J-A18024-20



adjoining parcel of land . . . or, alternatively, by virtue of adverse

possession”).

       Mindful of this third requirement, it is noteworthy that in granting the

Preliminary Objections filed against Appellant’s original Complaint, the trial

court dismissed with prejudice Appellant’s claim of adverse possession, a claim

to title. Appellant has not appealed that decision and, thus, abandoned that

claim.   Further, Appellant avers no factual or legal ground from which to

conclude that, if the court were to grant Appellant’s request to enforce the

1992 default judgment, thus returning the Property to Helma Gouker’s estate,

Appellant would thereby obtain an ownership interest in the Property.

       Appellant makes no claim to title here, and this omission is fatal to her

claim. Absent a claimed ownership interest in the Property, it is clear that

Appellant cannot establish a dispute as to title.      Therefore, although we

disagree with the trial court’s analysis, we also conclude that Appellant’s claim

to quiet title is legally insufficient and affirm the court’s decision to dismiss

Appellant’s Amended Complaint with prejudice.5, 6

       Order affirmed.




____________________________________________


5We may affirm the trial court on any valid basis. Juszczyszyn v. Taiwo,
113 A.3d 853, 858 n.5 (Pa. Super. 2015).

6 The legal insufficiency of Appellant’s claim is dispositive. Thus, we decline
to address Appellant’s remaining claims.

                                           -8-
J-A18024-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2020




                          -9-